52Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone message from Gregory Lowen on 8/30/22.

The application has been amended as follows: 

	In lines 1-2 of claim 1, replace “A compound of formula (I) below, addition salts thereof with an organic or mineral base, solvates, or mixtures thereof” with “A salt of a compound of formula (I) below”

	In line 1 of claim 3, replace “The compound” with “The salt”

	In line 1 of claim 4, replace “The compound” with “The salt”

	In line 1 of claim 8, replace “at least one compound of formula (I)” with “at least one salt of a compound of formula (I)

	In lines 1-2 of claim 9, replace “A compound of formula (I) below, addition salts thereof with an organic or mineral base, solvates, or mixtures thereof” with “A salt of a compound of formula (I) below”

In line 1 of claim 10, replace “The compound” with “The salt”

	In line 1 of claim 11, replace “The compound” with “The salt”

	In line 1 of claim 12, replace “at least one compound of formula (I)” with “at least one salt of a compound of formula (I)


Statement of Reasons for Allowance
The amendment filed 8/17/22 incorporates the limitations of previous claim 5, indicated as containing allowable subject matter in the office action mailed 5/18/22, into claim 1. Newly added claim 9 and its dependent claims incorporate the limitations of previous claim 6, also indicated as containing allowable subject matter in the office action mailed 5/18/22. The amended claims are therefore allowable over the prior art for the reasons stated in the office action mailed 5/18/22. The prior art, as exemplified by the Firth reference discussed in previous office actions, does not disclose the salts of the compound of formula (I) recited in the amended claims, and one of ordinary skill in the art would not be motivated to modify Firth to arrive at the claimed salts.
The examiner’s amendment sets for above updates the wording of the claims to reflect that the amended claims require that the compound of formula (I) be in the form of a salt. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771